COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Numbers:             01-16-00417-CV, 01-16-00418-CV, 01-16-00419-CV
Trial Court Cause
Numbers:                   2013-50819, 2015-39797, 2015-39798
Style:                     In re Kubosh Bail Bonding, Kubosh Law Office, Paul Kubosh, and Felix Michael Kubosh


Date motion filed*:        August 3, 2016
Type of motion:            Motion for Leave to File Sur-Reply
Party filing motion:       Real Parties in Interest
Document to be filed:      Sur-Reply Brief

Is appeal accelerated?      YES        NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually         Acting for the Court


Date: August 25, 2016